521 F.2d 134
UNITED STATES of America, Plaintiff-Appellee,v.Claude BIRTLE, Defendant-Appellant.
No. 75-1234.
United States Court of Appeals,Ninth Circuit.
Aug. 7, 1975.

1
Richard G. Sherman (argued), Los Angeles, Cal., for defendant-appellant.


2
Robert S. Thaller, Dept. of Justice (argued), Los Angeles, Cal., for plaintiff-appellee.

ORDER

3
Before TRASK and CHOY, Circuit Judges, and VON DER HEYDT,* District Judge.


4
An order of this court having issued on July 7, 1975, directed to Richard G. Sherman, Esq., a member of the bar of this court, directing him to show cause whether he has prosecuted the appeal in the above action with due diligence, and if not whether some penalty should be imposed upon him under Rule 46(c) Federal Rules of Appellate Procedure; and a hearing having been held before the above named panel of judges of the court at which time the respondent, Richard G. Sherman, appeared in person and responded orally; and the matter having been taken under advisement, it is found that respondent did not prosecute the appeal in the above case with the due diligence required of him under his responsibility as an officer of this court.


5
Therefore, it is hereby ordered that the said Richard G. Sherman pay to the Clerk of this court within 30 days of the date that a copy of this order is filed in the office of the Clerk, the penalty sum of Two Hundred and Fifty Dollars ($250).


6
Service of a copy of this order on the respondent will be made by the United States Marshal.



*
 Honorable James A. von der Heydt, District of Alaska, sitting by designation